Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 in the reply filed on October 5, 2022 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2022.
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim with Species 1. Election was made without traverse in the reply filed on October 5, 2022.
Claim Objections
Claim 1 objected to because of the following informalities: in line 11, “fludically” should be fluidically.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12-13, and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “permeability” in claim 1 is used by the claim to mean “the ease of moving a fluid through the permeable media layer based on factors distinct from the properties of the permeable media layer itself,” while the accepted meaning is “the ease of moving a fluid through a material based on properties of the material including how compressed the material is.” The term is indefinite because the specification does not clearly redefine the term.
The Cambridge Dictionary defines permeability as “the ability of a substance to allow gases or liquids to go through it.” Permeability is a property of the substance. As used in Applicant’s specification, permeability is changed by closing off choke 114. This changes the pressure differential for flow through permeable media layer 108, but does not affect permeable media layer 108 itself, which is under consistent compression and has not been otherwise changed in the first, third, and second modes. This discrepancy with the accepted meaning of the word creates confusion and renders the claim indefinite.
Additionally, the presence of any liquid resin in permeable layer 108 would marginally resist additional liquid resin, thereby lowering “permeability” as used by Applicant. This further creates confusion as any conventional vacuum resin infusion method would include the progressive introduction of liquid resin.
Claims 2-8 and 14-15 by sufficiently defining Applicant’s method of closing/opening or plugging/unplugging the choke/gap to change the dynamics of flow through the permeable media layer alleviate the confusion and these claims are definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2011/0169190).
Regarding claim 1, Miller discloses a system (100) for infusing liquid resin into a sheet (104) of fibrous material (fiber preform 208, [0014]), the system (100) ([0014]) comprising: a tool (102) (hard tool 202, [0012-14]); a permeable media layer (108) (channels 230, [0014]), wherein the tool (102) and the permeable media layer (108) are configured to have the sheet (104) therebetween (fiber preform 208 between channels 230 and hard tool 202, [0014], Figs. 2A, 2C); a non-permeable bladder (110) (soft tool 212, [0014], Figs. 2A, C) configured to be sealed to the tool (102) (hard tool 202) about the sheet (104) of fibrous material (fiber preform 208) and the permeable media layer (108) (channels 230, [0012-14]) such that, when the sheet (104) of fibrous material is between the tool (102) and the permeable media layer (108), the sheet (104) of fibrous material and the permeable media layer (108) are sealed between the non-permeable bladder (110) and the tool (102) ([0012-14]); an inlet (126) (resin inlet line 216, [0014]), selectively fludically coupleable with the permeable media layer (108) (channels 230) to deliver liquid resin to the permeable media layer (108) (fiber preform 208, [0014]); an outlet (127) (primary vacuum line 218, [0012], [0014]), selectively fluidically coupleable with the permeable media layer (108) (fiber preform 208) to create a pressure differential across the non-permeable bladder (110) (soft tool 212, [0012-14]); and a permeability control valve (115) (secondary vacuum line 228, [0013]), selectively operable to adjust permeability of the permeable media layer (108) (channels 230 collapsed by releasing vacuum in second chamber 226 by secondary vacuum line 228, [0013-14], Figs. 2A, C).  
Regarding claim 2, Miller discloses a gap (116) (collapsing channels 230, [0014]), formed in the permeable media layer (108) (channels 230, [0014]), wherein the permeability control valve (115) (secondary vacuum line 228, [0013-14) is selectively operable to: plug the gap (116) (collapsing channels 230, [0014]), by urging the non-permeable bladder (110) into the gap (116) (secondary vacuum line 228 causes pressure differential which leads to soft tool 212 collapsing channels 230, [0013-14]), so that the permeability of the permeable media layer (108) is reduced  (crushing of channels 230 acts as a valve cutting off flow (reducing permeability as used by Applicant), [0014]), and unplug the gap (116), by urging the non-permeable bladder (110) out of the gap (116), so that the permeability of the permeable media layer (108) is increased (secondary vacuum line 228 equalizing pressure differential opens channels 230 and soft tool 212 does crush channels 230, [0013-14]).  
Regarding claim 3, Miller discloses wherein the permeability control valve (115) (venting secondary vacuum line 228 pressurizes second gas-tight chamber 226 resulting in crushing of channels 230, [0013-14]) comprises a rigid cap (120) (walls of secondary vacuum line 228, [0013-14]) sealed to the non-permeable bladder (110) over the gap (116) (walls of secondary vacuum line 228 are sealed to soft tool 212 which in turn is over channels 230, [0013-14], Figs. 2A-D).  
Regarding claim 9, Miller discloses wherein the permeability control valve (115) (secondary vacuum line 228, [0013]) is adjacent the outlet (127) (primary vacuum line 218, [0012], [0014]) and is located between the inlet (126) (resin inlet line 216, [0014]) and the outlet (127) (primary vacuum line 218, [0012], [0014], Figs. 2A, C).  
Regarding claim 13, Miller discloses wherein the permeable media layer (108) comprises a solid permeable structure (walls of channels 230 are solid, [0014], Figs. 2A, C).
Regarding claim 14, Miller discloses wherein the permeability control valve (115) is configured to adjust the permeability of the permeable media layer (108) by adjusting distance between the non-permeable bladder (110) and the sheet (104) of fibrous material at a gap (116), formed in the permeable media layer (108) (channels 230 collapsed by releasing vacuum in second chamber 226 by secondary vacuum line 228, moving soft tool 212 into channels 230, [0013-14], Figs. 2A, C).
Regarding claim 15, Miller discloses wherein the permeability control valve (115) is configured to adjust the distance between the non-permeable bladder (110) and the sheet (104) of fibrous material by: deflecting the non-permeable bladder (110) into the gap (116), formed in the permeable media layer (108), to increase resistance to fluid flow through the permeable media layer (108) (channels 230 collapsed by releasing vacuum in second chamber 226 by secondary vacuum line 228, moving soft tool 212 into channels 230, [0013-14], Figs. 2A, C); and urging the non-permeable bladder (110) out of the gap (116), formed in the permeable media layer (108), to reduce resistance to fluid flow through the permeable media layer (108) (channels 230 opened by having vacuum in second chamber 226 by secondary vacuum line 228, moving soft tool 212 out of channels 230, [0013-14], Figs. 2A, C).
Regarding claim 16, Miller discloses wherein the permeable media layer (108) is flexible (channels 230 can be collapsed and are therefore flexible, [0014], Figs. 2A, C).
Regarding claim 17, Miller discloses wherein the permeable media layer (108) has a permeability greater than 3,000,000 millidarcy (md) (permeability of channels 230 presumed to be higher because the space is not filled, [0014], Figs. 2A, C).

Claim(s) 1, 9, 12-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US 8,066,503).
Regarding claim 1, Hawkins discloses a system (100) for infusing liquid resin into a sheet (104) of fibrous material (reinforcement 14, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2), the system (100) (Fig. 2) comprising: a tool (102) (mandrel 18, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2); a permeable media layer (108) (infusion media 42, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2), wherein the tool (102) and the permeable media layer (108) are configured to have the sheet (104) therebetween (reinforcement 14 between mandrel 18 and infusion media 42, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2); a non-permeable bladder (110) (bagging film 46, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2) configured to be sealed to the tool (102) (mandrel 18) about the sheet (104) of fibrous material (reinforcement 14) and the permeable media layer (108) (infusion media 42, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2) such that, when the sheet (104) of fibrous material is between the tool (102) and the permeable media layer (108), the sheet (104) of fibrous material and the permeable media layer (108) are sealed between the non-permeable bladder (110) and the tool (102) (reinforcement 14 between mandrel 18 and infusion media 42 are sealed between bagging film 46 and mandrel 18, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2); an inlet (126) (resin zone 68 with control by vacuum cup 22, col. 4 ll. 7-29; col. 6 ll. 49-54, Fig. 2), selectively fludically coupleable with the permeable media layer (108) (infusion media 42) to deliver liquid resin to the permeable media layer (108) (infusion media 42, col. 4 ll. 7-29; col. 6 ll. 49-54, Fig. 2); an outlet (127) (vacuum port 50, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2), selectively fluidically coupleable with the permeable media layer (108) (infusion media 42, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2) to create a pressure differential across the non-permeable bladder (110) (bagging film 46, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2); and a permeability control valve (115) (choke zone 56, col. 5 ll. 61 to col. 6 ll. 12, Fig. 2), selectively operable to adjust permeability of the permeable media layer (108) (closing of choke zone 56 inhibits effect of pressure differential through infusion media 42, col. 5 ll. 61 to col. 6 ll. 12, Fig. 2).  
Regarding claim 9, Hawkins discloses wherein the permeability control valve (115) (choke zone 56, col. 5 ll. 61 to col. 6 ll. 12) is adjacent the outlet (127) (vacuum port 50, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2) and is located between the inlet (126) (resin zone 68 with control by vacuum cup 22, col. 4 ll. 7-29; col. 6 ll. 49-54, Fig. 2) and the outlet (127) (vacuum port 50, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2).  
Regarding claim 12, Hawkins discloses a release film layer (106) (parting film 40A, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2), configured to be interposed between the sheet (104) of fibrous material and the permeable media layer (108) (parting film 40A between reinforcement 14 and infusion media 42, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2); when the sheet (104) of fibrous material is between the tool (102) and the permeable media layer (108) (reinforcement 14 is between mandrel 18 and infusion media 42, col. 5 ll. 1-17, Fig. 2), wherein the release film layer (106) has a permeability lower than the permeability of the permeable media layer (108) and higher than the permeability of the non-permeable bladder (110) (parting film 40A less permeable than infusion media 42 and higher than bagging film 46, col. 5 ll. 1-20).
Regarding claim 13, Hawkins discloses wherein the permeable media layer (108) comprises a solid permeable structure (infusion media 42 is a coarsely woven or non-woven layer, col. 5 ll. 19-20, Fig. 2).
Regarding claim 16, Hawkins discloses wherein the permeable media layer (108) is flexible (infusion media 42 is a woven layer which inherently confers some flexibility and the claim does not require any specific threshold, col. 5 ll. 19-20).
Regarding claim 18, Hawkins discloses wherein the permeable media layer (108) comprises a web of interlocking elements (infusion media 42 is a woven layer which constitutes a web of interlocking elements, col. 5 ll. 19-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2011/0169190) as applied to claim 1 above, and further in view of Hawkins (US 8,066,503).
Regarding claim 12, Miller teaches a system substantially as claimed. The FASTRAC system taught in Miller does not teach a release film layer (106), configured to be interposed between the sheet (104) of fibrous material and the permeable media layer (108); when the sheet (104) of fibrous material is between the tool (102) and the permeable media layer (108), wherein the release film layer (106) has a permeability lower than the permeability of the permeable media layer (108) and higher than the permeability of the non-permeable bladder (110).
However, in the same field of endeavor of manufacturing fiber resin composites (abstract), Hawkins teaches a release film layer (106) (parting film 40A, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2), configured to be interposed between the sheet (104) of fibrous material and the permeable media layer (108) (parting film 40A between reinforcement 14 and infusion media 42, col. 4 ll. 61 to col. 5 ll. 20, Fig. 2); when the sheet (104) of fibrous material is between the tool (102) and the permeable media layer (108) (reinforcement 14 is between mandrel 18 and infusion media 42, col. 5 ll. 1-17, Fig. 2), wherein the release film layer (106) has a permeability lower than the permeability of the permeable media layer (108) and higher than the permeability of the non-permeable bladder (110) (parting film 40A of Hawkins less permeable than infusion media 42 and higher than bagging film 46, col. 5 ll. 1-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Miller to include parting layer 40A of Hawkins between channels 230 and fiber preform 208 of Miller because col. 5 ll. 1-10 of Hawkins teaches that a release film reduces adhesion between the produced composite part (cured item 38) and other components for easier manufacturing. Channels 230 of Miller are empty space with rigid supports, [0014]; parting film 40A of Hawkins is less permeable than channels 230 of Miller; parting film 40A of Hawkins are more permeable than oft tool 212 of Miller, [0014], Figs. 2A, C.
Regarding claim 31, Miller in view of Hawkins teaches wherein the release film layer (parting film 40A of Hawkins is a Teflon® coated woven fiberglass layer such as Armalon®, col. 5 ll. 6-8) is less permeable than the permeable media layer (channels 230 of Miller are empty space with rigid supports, [0014]; parting film 40A of Hawkins is less permeable than channels 230 of Miller).  
Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the objection to claim 1 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 recites the “system (100) according to claim 3, wherein: the rigid cap (120) defines an interior cavity (121) between the rigid cap (120) and the non-permeable bladder (110); and the permeability control valve (115) further comprises a vacuum device (136), fluidically coupleable with the rigid cap (120) and selectively operable to reduce a first pressure (P1) in the interior cavity (121) to below atmospheric pressure so that the non- permeable bladder (110) moves out of the gap (116).”
Secondary vacuum line 228 of Miller does not function as recited in claim 4 and based on the mechanics of how Miller is structure, Miller cannot be readily modified to teach each and every element of claim 4 and claims 5-8 depending from claim 4.  
In Hawkins, a vacuum closes choke 56, it does not open up the choke as recited in claim 4. The available prior art does not provide a rationale to modify Hawkins to teach each and every element of claim 4 and claims 5-8 depending from claim 4.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 8,480,393) issued from the same application as Miller (US 2011/0169190).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744